                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:14CR118

       vs.
                                                               MEMORANDUM
QUANTAL BLAKE,                                                  AND ORDER

                     Defendant.


       This matter is before the Court on the Defendant’s “Motion Pursuant to Rule

59(E) To Alter, Amend, Reconsider, Or Revise [t]he District[ ] Court Judgment,” ECF

No. 124. Defendant Quantal Blake asserts that his time to prepare his Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (§ 2255 Motion), ECF No. 120, was unfairly limited by (1) his counsel’s eight-

month delay in providing him notification of the denial of his petition for writ of certiorari

and (2) institutional lock-downs from September 11 through 18, 2018, and September

21 through October 2, 2018, limiting his access to legal resources.

       In his timely § 2255 Motion, ECF No. 120, the Defendant stated that

“SUPPLEMENT AND MEMORANDUM IN SUPPORT ARE FORTHCOMING.” ECF No.

120, Page ID 981. He now asks the Court to accept supplementary materials and

arguments filed on October 22, 2018, ECF No. 124, and reconsider its Memorandum

and Order, ECF No. 122, and Judgment, ECF No. 123, filed on October 9, 2018.

       The Court will grant the Defendant’s pending Motion, insofar as the Court will

accept the Defendant’s supplementary materials and arguments presented in ECF No.
124 and will Reconsider the earlier Memorandum and Order and Judgment, and

conduct a second initial review.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts describes the initial review process:

       The judge who receives the motion must promptly examine it. If it plainly
       appears from the motion, any attached exhibits, and the record of prior
       proceedings that the moving party is not entitled to relief, the judge must
       dismiss the motion and direct the clerk to notify the moving party. If the
       motion is not dismissed, the judge must order the United States attorney
       to file an answer, motion, or other response within a fixed time, or to take
       other action the judge may order.

                             PROCEDURAL BACKGROUND

       On May 28, 2015, following a jury trial, the Defendant Quantal Blake was found

guilty of three counts of bank robbery. He was sentenced on February 9, 2016, to terms

of 210 months, 210 months, and life imprisonment, to run concurrently, and five years of

supervised release on each count, also to run concurrently. ECF No. 88. Restitution in

the amount of $31,375.00 and a $300 special assessment were also imposed. The

Defendant appealed, and his conviction and sentence were affirmed by the U.S. Court

of Appeals for the Eighth Circuit on June 5, 2017. He filed a petition for writ of certiorari

with the United States Supreme Court, and that petition was denied on October 2, 2017.

       The Court considers the materials filed at ECF Nos. 120 and 124 to be

consolidated as the Defendant’s first Motion under 28 U.S.C. § 2255, and timely filed.

In ECF No. 120, the Defendant asserted that this Court “found that defendant failed to

prove by clear and convincing evidence that a firearm was not involve[d] in the first

WestRoads bank robbery” and that such determination should have been made by a

jury, based on proof beyond a reasonable doubt. § 2255 Motion, ECF No. 120, Page ID

                                             2
972. He also asserted that his counsel was ineffective for failing to raise these issues

during trial, sentencing, and on appeal. In ECF No. 124, the Defendant now asserts he

should not have been subjected to a mandatory life sentence under 18 U.S.C. § 3559

because his prior robbery offenses were not crimes of violence. He also asserts that his

counsel was ineffective for failing to seek suppression of evidence from Defendant’s

GPS tracking device and evidence of his parole status, and for failing to object to

admission of a variety of other evidence.

                                     DISCUSSION

      To establish ineffective assistance of counsel, Defendant must satisfy both

prongs of the test articulated by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). The performance prong requires a showing that

counsel performed outside the wide range of reasonable professional assistance and

made errors so serious that counsel failed to function as the kind of counsel guaranteed

by the Sixth Amendment. Id. at 687-89. The prejudice prong requires a movant to

demonstrate that seriously deficient performance of counsel prejudiced the defense. Id.

at 687.    “To establish prejudice, the defendant must demonstrate a reasonable

probability that the result of the proceeding would have been different, but for counsel's

deficiency.” United States v. Luke, 686 F.3d 600, 604 (8th Cir. 2012).

Use of Firearm in Westroads Bank Robbery

      The record clearly shows that Defendant’s counsel raised on appeal the precise

issues the Defendant presented in his § 2255 Motion, ECF No. 120, and the Court of

Appeals addressed each argument thoroughly, concluding that this Court committed no

error in its application of 18 U.S.C. § 3559(c)(3)(A). See United States v. Blake, 858

                                            3
F.3d 1134, 1136-37 (8th Cir. 2017). Accordingly, the Defendant has not demonstrated

that his counsel “performed outside the wide range of reasonable professional

assistance and made errors so serious that counsel failed to function as the kind of

counsel guaranteed by the Sixth Amendment.” Strickland, 466 U.S. at 687-89. Nor has

he demonstrated that “seriously deficient performance of counsel prejudiced the

defense.” Id. at 687.

Mandatory Life Sentence under 18 U.S.C. § 3559

       18 U.S.C. § 3559(c)(1) provides that “[n]otwithstanding any other provision of

law, a person who is convicted in a court of the United States of a serious violent felony

shall be sentenced to life imprisonment if—(A) the person has been convicted (and

those convictions have become final) on separate prior occasions in a court of the

United States or of a State of—(i) 2 or more violent felonies[.]”

       18 U.S.C. § 3559(c)(3)(A) provides that “[r]obbery . . . shall not serve as a basis

for sentencing under this subsection if the defendant establishes by clear and

convincing evidence that—(i) no firearm or other dangerous weapon was used in the

offense and no threat of use of a firearm or other dangerous weapon was involved in

the offense; and (ii) the offense did not result in death or serious bodily injury (as

defined in section 1365) to any person.”

       Here, the Defendant had two prior state court convictions for robbery, both

involving use of a firearm. Presentence Investigation Report, ECF No. 85, ¶¶ 61, 62.

As noted above, the Defendant did not establish by clear and convincing evidence that

no firearm or other dangerous weapon was used at the robbery of the First Westroads

Bank (Count III). Accordingly, he received a mandatory life sentence on that Count.

                                             4
       The Defendant refers the Court to Sessions v. Dimaya, 584 U.S. ____, 138 S. Ct.

1204 (2018), in which the Supreme Court held the clause defining “crime of violence in

18 U.S.C. § 16(b) to be unconstitutionally vague. That clause provided that a “crime of

violence” means “any other offense that is a felony and that, by its nature, involves a

substantial risk that physical force against the person or property of another may be

used in the course of committing the offense.”         Defendant argues that the residual

clause of 18 U.S.C. § 3559 is similarly unconstitutionally vague. This Court need not

address whether that residual clause, § 3559(c)(2)(F)(ii), is unconstitutionally vague,

because the Defendant was not sentenced pursuant to the residual clause, but pursuant

to § 3559(c)(2)(F)(i) which specifies that “the term ‘serious violent felony’ means--. . .

robbery (as described in section . . . 2113 . . .).”

Alleged Ineffective Assistance of Counsel During Trial

       Defendant asserts that his counsel was ineffective for failing to seek suppression

of data from the tracking device (ankle bracelet) worn by Defendant which

demonstrated his proximity to the robbery locations.          He asserts that he had a

reasonable expectation of privacy with respect to such data, and that procedures

mandated by Fed. R. Crim. P. 41(f)(2) were not followed with respect to the tracking

device.

       The tracking device worn by the Defendant was imposed as a condition of his

parole from state custody, and he acknowledges that he signed a consent form

authorizing state authorities to monitor his movements through the device.           The

procedures mandated by Fed. R. Crim. P. 41(f)(2) are inapplicable, as the tracking

device was not installed pursuant to a warrant.         Case law cited by the Defendant

                                               5
regarding surreptitiously installed tracking devices is likewise inapplicable, because the

tracking device was not surreptitiously installed. The tracking data were admissible

evidence, and counsel was not ineffective for failing to seek suppression of the data.

       Defendant also argues that his counsel was ineffective for failing to object to

testimony presented by Defendant’s parole officer.       Defendant asserts that it was

unfairly prejudicial for the jury to be made aware that the Defendant was on parole at

the time of the robberies.

       The testimony of the witness was highly relevant. A reasonable jury would be

likely to conclude that the Defendant was under some form of supervision by law

enforcement in light of the fact that he was wearing an ankle bracelet to monitor his

movements. Accordingly, the revelation that he was on parole status was not unfairly

prejudicial.

       Defendant’s remaining criticisms of his lawyer’s performance do not demonstrate

that he failed to function as the kind of counsel guaranteed by the Sixth Amendment, or

that any deficient performance prejudiced the defense.

                      CERTIFICATE OF APPEALIBIITY DENIED

       Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United

States District Courts also requires the Court to “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214 (“AEDPA”), the right to appeal the denial of a § 2255 motion is governed by the

certificate of appealability requirements of 28 U.S.C. § 2253(c). 28 U.S.C. § 2253(c)(2)



                                            6
provides that a certificate of appealability may issue only if the applicant has made a

substantial showing of the denial of a constitutional right:

       (c)(1) Unless a circuit justice or judge issues a certificate of appealability,
       an appeal may not be taken to the court of appeals from–

              ....

                      (B) the final order in a proceeding under section 2255.

       (2) A certificate of appealability may issue under paragraph (1) only if the
       applicant has made a substantial showing of the denial of a constitutional
       right.

       (3) The certificate of appealability under paragraph (1) shall indicate which
       specific issue or issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c).

       A “substantial showing of the denial of a constitutional right” requires a

demonstration “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

       The issues raised in the § 2255 motion were carefully considered.            For the

reasons set forth in this Memorandum and Order, denying the Defendant’s § 2255

motion, the Court concludes that the Defendant has not made a substantial showing of

the denial of a constitutional right as required by 28 U.S.C. § 2253(c).

       Accordingly,

       IT IS ORDERED:

       1.     The Defendant’s “Motion Pursuant to Rule 59(E) To Alter, Amend,
              Reconsider, Or Revise [t]he District[ ] Court Judgment,” ECF No. 124, is

                                              7
      granted insofar as the Court has accepted the Defendant’s supplementary
      materials and arguments presented and has conducted a second initial
      review, and that Motion is otherwise denied;

2.    A separate Judgment will be entered;

3.    No certificate of appealability will be issued; and

4.    The Clerk will mail a copy of this Memorandum and Order to Defendant at
      the Defendant’s last known address.


Dated this 8th day of November, 2018.


                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          United States District Judge




                                     8
